Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  May 15, 2017

The Court of Appeals hereby passes the following order:

A17I0219. FREDERICA ROAD HOLDINGS, LLC et al. v. DOROTHY
     CUYLER.

      Frederica Road Holdings, LLC, et al., plaintiffs in the case below, have filed
an application for interlocutory review of the trial court’s order granting summary
judgment to defendant Dorothy Cuyler.1 The trial court’s order, however, is subject
to direct appeal.
      Under OCGA § 9-11-56 (h), the grant of summary judgment on any issue or
as to any party is reviewable by direct appeal. City of Demorest v. Town of Mt. Airy,
282 Ga. 653, 654 n.1 (653 SE2d 43) (2007); Whiddon v. Stargell, 192 Ga. App. 826,
827-28 (386 SE2d 884) (1989). We will grant a timely application for interlocutory
appeal if the order complained of is subject to direct appeal and the applicant has not
otherwise filed a timely notice of appeal. Spivey v. Hembree, 268 Ga. App. 485, 486
n.1 (602 SE2d 246) (2004). Accordingly, this interlocutory application is hereby
GRANTED. The plaintiffs shall have ten days from the date of this order to file a
notice of appeal in the trial court. If they have already filed a notice of appeal from
the order at issue here, they need not file a second notice. The clerk of the trial court


      1
        An application for interlocutory appeal must be filed within ten days of the
trial court’s entry of the certificate of immediate review. See OCGA § 5-6-34 (b).
As the respondent notes in her response to this application, the certificate of
immediate review was entered on April 14 and the plaintiffs filed their application on
April 25, which was eleven days later. Our Court, however, was closed on Monday,
April 24 in observance of a state holiday, so the application was timely filed on
Tuesday, April 25. See OCGA § 1-3-1 (d) (3).
is directed to include a copy of this order in the record transmitted to the Court of
Appeals.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        05/15/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.